DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 20 and 21 have been amended and Claim 19 has been cancelled in Applicant’s reply filed 2/18/2022.  Claims 1-18 and 19-21 are pending.  Claims 1-11 have been previously withdrawn.
Claims 12-13, 15-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonco et al (“Comparing silver and copper as promoters in Fe-based Fischer-Tropsch catalysts using delafossite as a model compound”, J Cata 307 (2013) 283-294) in further view of Terada et al (“Correlation between crystal structure and magnetism in the frustrated antiferromagnet CuFeO2 under high magnetic fields”, Phys Rev B 75, 224411 (2007) pp 224411-1 to 224411-8) and in further view of Fiato et al (US 4,618,597).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonco, Terada, and Fiato, as applied to Claim 12, and in further view of Woodfield et al (US 2013/0274093).

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
	Applicant argues in the Remarks filed 2/18/2022 that amended Claim 12 requires that the olefin-to-paraffin (O/P) ratio of the catalyst is 9.0.  The argument is unpersuasive since the Office maintains that Applicant has amended Claim 12 to add the properties or characteristics of Claim 19 without properly rebutting the rejection of Claim 19.  Applicant has not provided any persuasive and objective evidence that Chonco’s catalyst does not inherently have the amended properties or characteristics.  Arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145).
First regarding Applicant’s arguments about what Chonco and Fiato do not explicitly teach, the Office has already acknowledged that Chonco does not disclose that the catalyst is used for a hydrogenation reaction of carbon dioxide and wherein the product of the hydrogenation reaction comprises olefins and paraffins where an O/P ratio of the catalyst is 9.0 or more.  However, these limitations are directed to function and characteristics of the catalyst.  The Office maintains that although Chonco is silent with respect to these characteristics, Chonco discloses a hydrogenation catalyst which is substantially identical to the claimed invention and the characteristics are reasonably expected to follow.
Applicant also argues in the Remarks at Page 8 that the Office has not identified some basis in fact or articulated reasoning tending to show that the alleged inherent subject matter necessarily flows from the cited art.  The Office disagrees since the Office maintains that facts have been identified (ex. the substantial identicalness of Chonco’s chemical composition, structural properties, and activation process) that lead the skilled artisan to reasonably expect that the prior art catalyst would inherently possess the characteristics.  In the prior Office Action, the Office cited the substantially identical chemical composition (i.e. CuFeO2), composition structure (i.e. trigonal phase); and substantially identical synthesis (i.e. reduction by H2 of the delafossite) as evidence supporting the conclusion that activity for hydrogenation of CO2.  In addition, the Office also notes that the key difference in the chemical compositions presented in Applicant’s Specification in Table 2 such as weight ratio of Cu:Fe and particle diameter of the final catalyst product are also suggestive that Chonco’s catalyst is substantially identical to the invention as compared to the comparative example. Furthermore, the Office notes that Applicant admits in the Remarks at Page 8 that “Chonco and Fiato disclose that the catalyst undergoing Fischer-Tropsch process (i.e. hydrogenation reaction) produces olefins and paraffins, and in particular high amount of olefins.”  Therefore, the Office maintains that Applicant has not met the burden of proof to provide evidence that Chonco’s catalyst does not necessarily or inherently possess the characteristics of his or her claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonco et al (“Comparing silver and copper as promoters in Fe-based Fischer-Tropsch catalysts using delafossite as a model compound”, J Cata 307 (2013) 283-294) in further view of Terada et al (“Correlation between crystal structure and magnetism in the frustrated antiferromagnet CuFeO2 under high magnetic fields”, Phys Rev B 75, 224411 (2007) pp 224411-1 to 224411-8) and in further view of Fiato et al (US 4,618,597).
Chonco discloses copper promoted Fe-based Fischer-Tropsch catalysts comprising a delafossite copper ferrite as a catalyst precursor, CuFeO2 (see Page 284, Experimental, First Paragraph).  Chonco discloses the delafossite copper ferrite that is activated in H2 (see Page 284, Experimental, Last Paragraph) in a reduction decomposition (see Page 286, ¶2-3).
Chonco does not specifically disclose that the catalyst is trigonal and wherein the specific surface area is 10 m2/g or more.  Chonco further discloses a catalyst with activity in Fischer-Tropsch synthesis but does not explicitly disclose a catalyst used for a hydrogenation of carbon dioxide where a product of the reaction comprises olefins and paraffins, and wherein an olefin-to-paraffin (O/P) ratio of the catalyst is 9.0 or more.  
The Office notes that for purposes of prosecution the catalyst used for hydrogenation of carbon dioxide and O/P ratio are interpreted as properties of the catalyst and not merely descriptions of intended use. 
​Regarding trigonal structure, Terada discloses that CuFeO2 delafossite structure belongs to the “rhombohedral (trigonal)” structure (see Page 224411-1, Introduction ¶3).  Therefore, one of ordinary skill in the art would reasonably expect that Chonco’s catalyst which like the present invention is a reduced CuFeO2 delafossite which has trigonal crystal system would also have a trigonal structure.
Regarding a specific surface area is 10 m2/g or more, Fiato discloses an unsupported Fischer Tropsch hydrocarbon synthesis catalyst having high surface area where the catalyst comprises FeMn spinel and is promoted with Cu.  Fiato further discloses a catalyst where the surface area is 30 m2/g or more corresponding to a particle size range of 100 to 200 angstrom (i.e. 10 to 20 nm).  Fiato further discloses that low surface area less than 5 m2/g has much lower conversion than high surface area catalyst (see Col 11, Ln 25-0).  One of ordinary skill in the art would reasonably expect that surface area would also improve the activity of Chonco’s catalyst since it is a similar catalyst (i.e. a reduced and carburized metal oxide containing iron and copper) used for identical purpose.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the Fischer-Tropsch catalyst as disclosed by Chonco where the catalyst has a specific surface area of 30 m2/g or more in order to produce higher conversion for hydrocarbon synthesis by Fischer-Tropsch synthesis method.
Regarding hydrogenation catalyst of carbon dioxide and an O/P ratio of 9.0, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).  Here the claimed and prior art compounds possess a close structural relationship and a specific significant property in common which renders the claimed compounds obvious to one skilled in the art, they are effectively placed in the public domain and unpatentable per se, even though the applicant has discovered that they possess an additional activity.  In re Mod, et al. (CCPA 1969) 408 F2d 1055, 161 U. S. P. Q. 281.  Specifically, the catalyst described by Chonco and the present invention both comprise Cu and Fe in the form of CuFeO2, are formed from the reduction of copper ferrite delafossite, and are described as having activity for Fischer-Tropsch process for synthesizing olefins even though Chonco does not explicitly disclose direct conversion of CO2.  
The Office additionally notes the following comparison between the hydrogenation catalyst produced by Chonco and the examples and comparative examples of present invention:

Chonco
Examples 1-3
Comparative Examples 1-3
Catalyst precursor
delafossite
delafossite
delafossite
Phase
Trigonal
trigonal
trigonal
Precursor Synthesis
Reflux synthesis 
Hydrothermal synthesis
Hydrothermal synthesis
Catalyst Activation
Reduction of precursor with H2
Reduction of precursor with H2

Reduction of precursor with H2
Final catalyst
CuFeO2
CuFeO2
CuFeO2
Cu-to-Fe weight ratio
0.989
1.13
0.593
Particle diameter
109 nm
800 nm or less
2.5 µm 


Because as supported above Chonco’s catalyst and the invention have substantially identical product chemical composition, product structure, and method of synthesis (ex. precursor composition and activation) especially compared to the comparative examples, the skilled artisan would have been motivated to reasonably expect the composition disclosed by the reference to exhibit the claimed properties (ex. activity for hydrogenation of carbon dioxide, O/P ratio) absent the showing of convincing evidence to the contrary. 
Moreover, a newly discovered property does not render a compound unobvious, if (1) the claimed compound is structurally obvious from a prior art compound, (2) the claimed compound possesses the same property for which the prior art compounds were useful, and (3) the prior art compound in fact possesses the newly discovered property of the claimed compound.  Monsanto Co. v. Rohm & Haas Co. (DC ED Pa 1970) 420 F2d 950, 164 U.S.P.Q 556.
Regarding Claim 13, Fiato discloses a catalyst where the surface area corresponds to particle size range of 100 to 200 angstrom (i.e. 10 to 20 nm) (see Col 4, Ln 59-61).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the Fischer-Tropsch catalyst as disclosed by Chonco where the catalyst has a particle size range from 10 nm to 20 nm to obtain a high specific surface area and therefore obtain higher conversion for hydrocarbon synthesis by Fischer-Tropsch synthesis method.
Regarding Claim 15, Chonco discloses the catalyst where the final Fe/Cu ratio is 1.05 (see Page 286, ¶2).  Since the atomic mass of iron is 55.845 and the atomic mass of Cu is 63.546, the weight ratio of Cu/Fe is 1/[(1.05*55.845)/63.546] = 1.08. 
Regarding Claim 16, since the catalyst as disclosed by Chonco is produced from an rhombohedral delafossite catalyst and therefore has the same crystal structure as the present invention, one of ordinary skill in the art would reasonably expect that the distance of Fe metal lattice plane of the catalyst after reduction of 0.2 nm or more would necessarily follow.
Regarding Claim 17, Chonco discloses the catalyst comprising spherical copper particles located on the surface of the catalyst (see Figure 11).
Regarding Claims 18 and 20-21, the claim limitations are directed to properties of the catalyst when used for hydrogenation of carbon dioxide. Because the prior art discloses a compound structurally reading upon that instantly claimed, with respect to being a Cu-Fe catalyst in trigonal form obtained by reduction of copper ferrite delafossite and having a specific surface area greater than 30 m2/g, the skilled artisan would have been motivated to reasonably expect Chonco’s catalyst to catalyze the hydrogenation of carbon dioxide in values comparable to the claimed invention absent the showing of convincing evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonco, Terada, and Fiato, as applied to Claim 12, and in further view of Woodfield et al (US 2013/0274093).
	As applied to Claim 12, Chonco, Terada, and Fiato disclose a Fischer-Tropsch hydrogenation catalyst comprising Cu and Fe in a trigonal form wherein the specific surface area is 30 m2/g or greater.
	Chonco and Fiato are silent with respect to a porosity of the Fischer-Tropsch catalyst.
Woodfield discloses an iron and cobalt based Fischer-Tropsch catalyst where the pore volume is consistent with high quality Fischer-Tropsch catalysts and where the unsupported iron catalyst has a pore volume of about 0.10 to 1.15 cm3/g (see [0035]).  Woodfield suggests that his catalyst comprising the pore volume in his disclosed range has comparable activities, selectivities, and stabilities to high quality Fischer Tropsch catalysts.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the Fischer-Tropsch catalyst as disclosed by Chonco, Terada, and Fiato where the porosity in cm3/g (i.e. pore volume) is in any range overlapping with Woodfield which discloses 0.10 to 1.15 cm3/g including the claimed range in order to produce a Fischer-Tropsch catalyst with high quality activity, selectivity and stability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/8/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/10/2022